Citation Nr: 1329600	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  12-19 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability evaluation in 
excess of 30 percent for posttraumatic stress disorder 
(PTSD).

2.  Entitlement to an effective date earlier than December 
22, 2008, for the grant of service connection for PTSD.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to the appellant's service-
connected disorder (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

 The appellant had active service from November 1971 to May 
1974.  

This matter comes before the Board of Veterans' Appeals, 
hereinafter the Board, from a rating decision of March 2012, 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  In that action, the RO 
granted service connection for PTSD and assigned a 30 
percent disability rating effective December 22, 2008.  The 
appellant seeks an earlier effective date, along with a 
higher disability evaluation.  

As the appellant is challenging the initial rating assigned 
for his psychiatric disorder and the record raises the 
possibility that he is unemployable because of his service-
connected disability, the determination as to whether he is 
entitled to TDIU, including the effective date for that 
award, is part and parcel of the determination of the 
initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 
447, 453 (2009).  As such, that issue has been noted on the 
front page of this action and will be discussed below.

The issue of entitlement to special monthly compensation 
based on a need for regular aid and attendance or on 
housebound status has been raised by the record, but this 
issue has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over the issue, and it is referred to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the 
REMAND portion of the decision below and it is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACTS

1.  The appellant's service-connected PTSD is manifested by 
symptoms of difficulty concentrating, anxiety, depression, 
extreme sleeplessness, and a Global Assessment of 
Functioning (GAF) score of 55 has been assigned.  This 
condition has caused the appellant to be withdrawn from 
others, including his family.  Nevertheless, the disability 
is not manifested by social and occupational impairment with 
deficiencies in most areas, or an inability (as opposed to 
merely being difficult, but not impossible) to establish and 
maintain effective relationships.  

2.  The RO received the appellant's original claim for 
service connection for a bipolar disorder on December 22, 
2008, and service connection for PTSD was granted in a 
rating action issued in February 2009.

3.  There was no formal or informal claim for service 
connection for a psychiatric disorder prior to December 22, 
2008.   


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 50 percent, 
but no higher, for the appellant's service-connected PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.130, 
Diagnostic Code 9411 (2012).

2.  The criteria for the assignment of an effective date 
earlier than December 22, 2008, for the award of service 
connection for PTSD are not met.  38 U.S.C.A. §§ 5101, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 
3.1, 3.102, 3.151, 3.155, 3.157, 3.159, 3.160, 3.400 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although there is an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant, or on his behalf.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

Also, the Board must assess the credibility and weight of 
all evidence, including the medical evidence, to determine 
its probative value, accounting for evidence which it finds 
to be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I.  Increased Evaluation
 
The appellant was granted service connection for PTSD in a 
rating action issued in March 2012.  A 30 percent disability 
evaluation was assigned in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 9411 
(2011).  The effective date of the award was listed as 
December 22, 2008.  Upon receiving notification of that 
award, the appellant has expressed disagreement with the 30 
percent rating assigned and has requested that a higher 
disability evaluation be awarded.  

A.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  For the 
reasons to be discussed below, the Board finds that VA has 
satisfied its duties to the appellant under the VCAA.  A 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of 
disability; and (5) effective date of benefits where a claim 
is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).
 
The Veteran's initial increased rating claim arises from an 
appeal of the initial evaluation following the grant of 
service connection. Courts have held that once service 
connection is granted the claim is substantiated, and 
additional notice is not required as any defect in the 
notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112  
(2007). Therefore, no additional development is required 
with respect to the duty to notify.

Regarding the duty to assist, VA has made all reasonable 
efforts to assist the appellant in the development of his 
claim, has notified him of the information and evidence 
necessary to substantiate the claim, and has fully disclosed 
VA's duties to assist him.  The appellant was notified of 
the information and evidence needed to substantiate and 
complete the claim on appeal.  Additionally, he was also 
provided with the general criteria for the assignment of 
effective dates and initial ratings.  Id.

The Board further finds that VA has complied with the duty 
to assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the appellant's claims files.  The RO has obtained the 
appellant's treatment records, as well as VA medical 
records.  Pertinent medical records have also been obtained 
from the Social Security Administration (SSA).  See Baker v. 
West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 
2 Vet. App. 363, 370-72 (1992).  He was also afforded a VA 
medical examination in January 2012.  The Board notes that 
the VA examination report contains sufficiently specific 
clinical findings and an informed discussion of the 
pertinent history and clinical features of the disability on 
appeal and is adequate for purposes of this appeal.

For the above reasons, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

B.  Laws and Regulations

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in 
VA's Schedule for Rating Disabilities, which is based, as 
far as practically can be determined, on average impairment 
in earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2012).  When rating 
a service-connected disability, the entire history must be 
borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2012).  The Board 
will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 9411, of 38 C.F.R. Part 4 (2012), pertaining 
to PTSD, provides for a 30 percent disability rating where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-
care, and conversation normal), due to such symptoms as:  
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events). 

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  Id.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. Part 4, Diagnostic Code 9411 (2012).

The Board further notes that a Global Assessment Functioning 
(GAF) rating (or score) is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
Board notes that an examiner's classification of the level 
of psychiatric impairment, by a GAF score, is to be 
considered but is not determinative of the percentage rating 
to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 (2012) [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e. g., largely incoherent or mute).  A GAF score of 1 to 10 
is assigned when the person is in persistent danger of 
severely hurting self or others (recurrent violence) or 
there is persistent inability to maintain minimal personal 
hygiene or serious suicidal acts with clear expectation of 
death.  See 38 C.F.R. § 4.130 (2012).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case an 
increased rating must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C.  Facts and Discussion

Turning to the record, the appellant's VA medical treatment 
reports extending from 2000 to the present have been 
obtained and included in the claims folder.  Also, his 
Social Security Administration (SSA) records are have been 
added to the claims file.  

In a February 2010 letter, a VA doctor who had treated the 
Veteran since 2005 indicated that the Veteran had 
depression, poor energy, and severe anxiety in crowds.  His 
wife also described symptoms of irritability and hypomania.  
Medication did little to help his social withdrawal 
symptoms, though it did improve his insomnia, dysphoria, and 
irritability.

In conjunction with his claim for benefits, the appellant 
underwent a VA Psychiatric Examination in January 2012.  The 
report suggests that the appellant experiences depression 
and recurrent dreams of being sexually assaulted while on 
active duty.  The appellant had markedly diminished interest 
in significant activities and a restricted range of affect.  
Additionally, it was reported that he suffered from 
irritability, difficulty falling or staying asleep, 
hypervigilance, difficulty concentrating, and an exaggerated 
startle response.  Socially, he described having a good 
relationship with his wife, his adult children, and his 
grandchildren.  He also had a few friends, but they had 
passed away.  At present, he did not like to visit people 
and preferred to stay at home.

Objectively, the appellant had a depressed mood, anxiety, 
mild memory loss, mild sleep impairment, disturbances in 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  His 
thought process and content was unremarkable.  He was not 
delusional and was not suffering from hallucinations.  He 
did not complain of homicidal or suicidal ideations, and had 
no desire to commit violence.  Upon completion of the 
examination, the appellant was diagnosed with PTSD along 
with a bipolar disorder.  A GAF score of 55 was assigned.  
Total occupational and social impairment was not found, but 
the examiner concluded that there was occupational and 
social impairment with reduced reliability and productivity.

A June 2012 outpatient record indicated that the appellant 
had clear and coherent speech, and no suicidal or homicidal 
ideation.  Per his report, he was generally free of anxiety 
and irritability.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case an 
increased rating must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002 & Supp. 
2012).

In evaluating the appellant's disability, the Board is 
mindful that when it is not possible to separate the effects 
of the service-connected condition from a non-service 
connected condition, 38 C.F.R. § 3.102 (2012), which 
requires that reasonable doubt be resolved in the 
appellant's favor, dictates that such signs and symptoms be 
attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  
Upon reviewing the record, it is the conclusion of the Board 
that the evidence supports the next-higher evaluation of 50 
percent for PTSD, but no higher.  The VA examination noted 
depression, isolation, sleep deprivation, nightmares, and 
anxiety.  The appellant appears to have social relations 
with family members but very little social contact with 
others.  Moreover, there is evidence of record that, over 
the course of this appeal, the appellant's ability to 
conduct social relationships with others has become more 
difficult.  The record further indicates that the appellant 
suffered at least some, if minimal, concentration problems, 
restricted/constricted affect, and anxiety, but other 
manifestations were not documented.  In addition, the 
appellant's GAF score of 55 indicating moderately serious 
symptoms.  Nevertheless, those same records have reported 
that the appellant's ability to work has not been 
specifically affected by his PTSD.

In sum, the Board concludes that the totality of the 
evidence in the file appears to be at least in approximate 
balance.  Therefore, a 50 percent evaluation, but no higher, 
should be assigned for PTSD from the date in which the 
appellant submitted his claim.  38 C.F.R. § 4.7 (2012).  
Hence, the appellant's claim is granted.  However, it is 
also the conclusion that the evidence fails to support an 
evaluation in excess of 50 percent.  In this regard, he is 
capable of caring for his physical well-being and he has not 
complained of thought disorders.  Moreover, his ability to 
communicate is not impaired and his relationships with his 
family are good, by his own report.  Moreover, recent 
outpatient records reflect that medication has helped to 
manage some of his symptoms, including his insomnia and 
irritability.

The Board has also considered whether it is appropriate to 
assigned "staged ratings," in accordance with Fenderson, 
supra.  However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the appellant 
meets the criteria for a 50 percent rating from the date of 
his claim.  Therefore, the assignment of staged evaluations 
in this case is not necessary.  Further, while the benefit 
of any doubt has been given to the appellant, it is the 
conclusion of the Board that his request for an evaluation 
in excess of 50 percent must be denied.

D.  Extraschedular Evaluation

It must further be considered whether the appellant is 
entitled to an extraschedular evaluation for his psychiatric 
disorder.  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted based upon a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization that 
would render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  
An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application 
of the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a 
three-step inquiry for determining whether an appellant is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a appellant's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine 
whether, to accord justice, the appellant's disability 
picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in 
this case does not show such an exceptional disability 
picture that the available schedular evaluation for the 
psychiatric disorder is inadequate.  A comparison between 
the level of severity and symptomatology of the appellant's 
disability with the established criteria found in the rating 
schedule for mental disorders shows that the rating criteria 
reasonably describes the appellant's disability level and 
symptomatology.  As such, the inquiry ends and entitlement 
to an extraschedular evaluation pursuant to 38 C.F.R. 
3.321(b)(1) (2012) is not warranted.

II.  Earlier Effective Date - Grant of Service Connection

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The appellant has come before the Board asking that the 
effective date for the granting of service connection for 
PTSD be made earlier than December 22, 2008.  
The United States Court of Appeals of the Federal Circuit 
has held that once the underlying claim is granted, further 
notice as to downstream questions, such as the effective 
date, is not required.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  As to VA's duty to assist, the Board 
thus finds that all pertinent treatment and examination 
records have been obtain and thus there is no further action 
to be undertaken to comply with the provisions of 38 
U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2012), or 38 
C.F.R. § 3.159 (2012), and that the appellant will not be 
prejudiced by the Board's adjudication of his claim.



B.  Laws and Regulations

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2012).  But unless otherwise 
provided, the effective date of compensation will not be 
earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a) (West 2002).

If a claim for disability compensation is received within 
one year after separation from service, the effective date 
of entitlement is the day following separation or the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2) (2012).

The applicable statutory and regulatory provisions require 
that VA look to all communications from a veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 5110(b)(3) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2012).

The Federal Circuit has emphasized that VA has a duty to 
fully and sympathetically develop the veteran's claim to its 
optimum, which includes determining all potential claims 
raised by the evidence and applying all relevant laws and 
regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 
(Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 
(Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  

The Board is required to adjudicate all issues reasonably 
raised by a liberal reading of the appellant's substantive 
appeal, including all documents and oral testimony in the 
record prior to the Board's decision.  See Brannon v. West, 
12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 
(1994).  But in determining whether an informal claim has 
been made, VA is not required to read the minds of the 
veteran or his representative.  Cintron v. West, 13 Vet. 
App. 251, 259 (1999).

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be pain or furnished 
to any individual under the laws administered by the 
Secretary.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. 
§§ 3.151(a) (2012).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2012).  Any communication or 
action indicating an intent to apply for VA benefits from a 
claimant or representative may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a) (2012).

Again, VA is required to identify and act on informal claims 
for benefits.  38 U.S.C.A. § 5110(b)(3) (West 2002); 38 
C.F.R. §§ 3.1(p), 3.155(a) (2012).  But VA is not required 
to anticipate any potential claim for a particular benefit 
where no intention to raise it was expressed.  See Brannon 
v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA 
can adjudicate a claim for benefits, "the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it").  See also Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).

In short, the essential requirements of any claim, whether 
formal or informal, are (1) an intent to apply for benefits, 
(2) an identification of the benefits sought, and (3) a 
communication in writing.  Brokowski v. Shinseki, 23 Vet. 
App. 79, 84 (2009).

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2012).  The pending claims doctrine provides that a claim 
remains pending in the adjudication process - even for years 
- if VA fails to act on it.  Norris v. West, 12 Vet. App. 
413, 422 (1999).  The Court has confirmed that raising a 
pending claim theory in connection with a challenge to the 
effective-date decision is procedurally proper.  Ingram v. 
Nicholson, 21 Vet. App. 232, 249, 255 (2007).

"Date of receipt" generally means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. § 
3.1(r) (2012).



C.  Facts and Discussion

The appellant's informal claim for service connection for 
PTSD was received at the RO on December 22, 2008.  The RO 
eventually granted service connection for PTSD in the March 
2012 rating decision on appeal.

The grant of service connection was based, in part, on a 
January 2012 VA psychiatric examination which diagnosed the 
appellant with PTSD.  The RO established an effective date 
of December 22, 2008, the date of receipt of his informal 
claim for service connection.  See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400 (2012).  
The appellant filed a March 2012 notice of disagreement 
(NOD) with the effective date assigned.  The appeal has now 
reached the Board.  The appellant contends that the 
effective date assigned for the award of service connection 
for PTSD is incorrect, contending that his service-connected 
PTSD has been disabling for many years.

In order for the appellant to be entitled to an earlier 
effective date, the Board must determine whether the claims 
folder contains any prior informal claim for benefits for 
service connection for PTSD between the time of the 
discharge from service on May 14, 1974, until the current 
December 22, 2008, effective date now assigned.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (2012); Lalonde v. West, 12 Vet. App. 
377, 382 (1999).

At the outset, there is no evidence that a claim for service 
connection for PTSD or any other psychiatric disorder was 
received within one year after the appellant's separation 
from military service in May 1974, so the effective date 
cannot be the day following his separation from service.  38 
C.F.R. § 3.400(b)(2) (2012).

In this regard, although the appellant filed a claim for a 
nonservice-connected pension in August 2008, there is no 
mention of PTSD in the context of this earlier claim.  VA is 
not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. 
App. at 356-57.  In addition, the claims folder contains no 
other communication from the appellant or his representative 
indicating an intent to seek, or a belief in entitlement to, 
service connection for PTSD from the time of discharge from 
service in May 1974 until December 22, 2008, the current 
date assigned.  38 C.F.R. §§ 3.1(p), 3.155(a) (2012).

In order for a statement to be construed as a claim, the 
claimant must identify the benefit sought.  This means that 
the claimant must describe the nature of the disability for 
which he is seeking benefits.  His identification of the 
benefit sought does not require any technical precision.  
See Ingram, 21 Vet. App. at 256-57.

A claimant may identify the benefit sought by referring to a 
body part or system that is disabled or by describing 
symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. 
App. 79, 86-87 (2009).  The record indicates that the 
appellant originally filed a claim for entitlement to 
service connection for a bipolar disorder - a psychiatric 
disorder that produces many of the same symptoms and 
manifestations produced by PTSD - on December 22, 2008.  
There is nothing in the record suggesting that he was 
seeking VA service connection benefits prior to that date.  
In other words, there is nothing in the SSA records or the 
VA medical treatment records that demonstrate that the 
appellant had "an intent to apply for benefits" per the 
requirements of 38 C.F.R. § 3.155(a) until December of 2008.

Upon review of the evidence, the Board does not find that VA 
treatment records or SSA records produced prior to the 
December 2008 date constitute an informal claim for service 
connection for PTSD. They are simply records of treatment 
for a myriad of disorders, but not a bipolar disorder or 
PTSD, created by VA and SSA medical personnel - they are not 
a communication from the appellant, his representative, a 
Member of Congress, or an agent communicating an intent to 
file a claim for compensation benefits.  See 38 C.F.R. §§ 
3.1, 3.155(a), (b) (2012).  
In addition, these VA and SSA treatment records merely 
revealed that the appellant sought treatment for multiple 
disorders, including depression, prior to December 2008.  
There is no mention in any of these treatment records that 
the appellant was seeking or intended to seek VA 
compensation for PTSD.  This evidence does not show an 
intent by the appellant to file a claim for PTSD or any 
other psychiatric disorder until December 2008.  The mere 
existence of medical records generally cannot be construed 
as an informal claim; rather, there must be some intent by 
the claimant to apply for a benefit.  See Criswell v. 
Nicholson, 20 Vet. App. 501, 504 (2006), citing Brannon, 12 
Vet. App. at 35. The Court has also stated that a veteran's 
attempt to obtain treatment does not comprise a claim.  
Dunson v. Brown, 4 Vet. App. 327, 330 (1993).

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits. However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the appellant's December 2008 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
service connection for PTSD was filed earlier than December 
22, 2008. 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 
33 (1993).

In summary, the Board finds that the appellant's VA and SSA 
treatment records and examinations dated from 2000 to 
December 2008, do not constitute pending, unadjudicated 
claims for service connection for PTSD.

In addition, the claims folder contains no other 
communication from the appellant or his representative 
indicating intent to seek, or a belief in entitlement to, 
service connection for depression from the time of discharge 
from service in May 1974 until December 22, 2008, the 
current effective date assigned.  38 C.F.R. §§ 3.1(p), 
3.155(a) (2012).  Moreover, there is no provision in the law 
for awarding an earlier effective date based on evidence 
that the appellant exhibited symptoms of PTSD prior to that 
date.  While VA is obligated to consider all possible bases 
for compensation, this does not mean that it must consider 
claims that have not been raised.  Dunson, 4 Vet. App. at 
330.

Again, the general default rule is that the effective date 
of an award of a claim is the date of receipt of the claim 
application or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2012).  Here, the date of claim (December 22, 2008), 
provides the earliest effective date possible when 
considering the facts of the present case.  The Board need 
not determine whether the precise "date of entitlement" for 
PTSD is prior to the date of claim or subsequent to it, 
since in either case the date of claim (December 22, 2008) 
provides the earliest effective date possible.  Therefore, 
the claim for an effective date earlier than December 22, 
2008, for the award of service connection for PTSD must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012).


ORDER

A 50 percent disability rating, but no higher, for PTSD, for 
the entire appeals period, is granted, subject to the law 
and regulations governing payment of monetary benefits.

The claim for an effective date earlier than December 22, 
2008, for the grant of service connection for PTSD is 
denied.  




REMAND

The appellant, through his written statements to the VA, has 
alleged that his ability to work has been greatly 
compromised due to his PTSD.  In other words, it has been 
asked, in essence, that a total disability evaluation based 
on individual unemployability due to the appellant's 
service-connected disability (TDIU) be assigned.  In Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court held that a 
TDIU claim is part of a claim for a higher rating when such 
claim is raised by the record or asserted by the claimant.  
The Court further held that when evidence of unemployability 
is submitted at the same time that the claimant is appealing 
the initial rating assigned for a disability, the claim for 
TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability.  Id.  Here, a 
liberal reading of the record indicates that the issue of 
entitlement to a TDIU has been raised.  The claim for the 
awarding of a TDIU is part of the claim for a higher rating 
stemming from an initial rating and as such, a determination 
must also be made with respect to this claim.

Therefore, on remand, the appellant should be provided 
Veterans Claims Assistance Act of 2000 (VCAA) notice 
regarding the information and evidence necessary to 
substantiate a TDIU and be requested to complete and return 
VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability).  Additionally, as 
PTSD is his sole service-connected disability, an opinion 
regarding whether such disability render him unemployable 
should be obtained in connection with his VA examination.  
See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided 
with proper VCAA notice regarding the 
evidence and information necessary to 
substantiate his TDIU claim.  He should 
also be requested to complete and return 
VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based on 
Unemployability).

2.  The AMC shall review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority as it pertains to 38 C.F.R. § 
3.321(b) (2012) and 38 C.F.R. § 4.16 (a) 
and (b) (2012).  The claims file must 
also include documentation that there 
has been compliance with the VA's duties 
to notify and assist a claimant as set 
forth in the VCAA as specifically 
affecting the issue of entitlement to a 
TDIU to include as being granted via an 
extraschedular rating.

3.  The AMC should contact the appellant 
and ask that he identify all sources of 
medical treatment received from 2010 to 
the present for his psychiatric 
disorder, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources (not already in the claims 
folder) should then be requested.  Any 
response received should be memorialized 
in the appellant's claims folder.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private or non-VA government treatment 
records are not successful, the AMC 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  See 38 C.F.R. § 
3.159 (2012).

4.  Thereafter, the appellant should be 
scheduled for a VA psychiatric 
examination.  The examiner should be 
provided a copy of this remand together 
with the appellant's entire claims 
folder, and the examiner is asked to 
indicate whether he or she has reviewed 
the claims folder.  All appropriate 
tests should be conducted.

The examiner should determine the extent 
and severity of the service-connected 
PTSD. Said examiner should assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, and he/she should identify 
what symptoms the appellant currently 
manifests, or has manifested, that are 
attributable to his service-connected 
mental disorder.  
If other psychiatric conditions are 
diagnosed, the examiner should 
differentiate the symptoms of those 
disorders which the examiner determines 
are not related to PTSD.  If this is not 
practicable, the examiner should so 
state in the examination report.  The 
examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions.

Also, the examiner should opine whether 
the appellant's PTSD precludes him from 
securing and following substantially 
gainful employment, without regard to 
any nonservice-connected disorders.  

5.  The AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2012); see also Stegall v. West, 11 
Vet. App. 268 (1998).  

6.  Thereafter, the AMC should 
readjudicate the claim on appeal.  The 
AMC is reminded that in making a 
determination as to whether a TDIU may 
be granted based on extraschedular 
considerations, that the AMC must fully 
discuss why it is or is not sending the 
claim to the Director, VA Compensation 
and Pension.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response before the case is 
returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The appellant is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2012) failure to cooperate by attending the 
requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2012).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


